Wells Fargo Ban




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 6, 2014

                                      No. 04-14-00251-CV

                                      Gloria J. SANCHEZ,
                                            Appellant

                                                v.

                                WELLS FARGO BANK, N.A.,
                                        Appellee

                         From the County Court, Wilson County, Texas
                                  Trial Court No. CV-03862
                          Honorable Marvin Quinney, Judge Presiding


                                         ORDER
        In this accelerated appeal, Appellant’s brief was due to be filed with this court on August
4, 2014. On that date, Appellant filed an unopposed first motion for a twenty-day extension of
time to file Appellant’s brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on August 25, 2014.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court